Citation Nr: 1216032	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the Veteran's service-connected headaches.

2.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected optic neuritis of the left eye.  

3.  Entitlement to a compensable initial rating for the Veteran's service-connected facial scar.  

4.  Entitlement to service connection for an acquired psychiatric disorder.  

5.  Entitlement to service connection for a right leg disorder, claimed as missing bone.  

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for restless leg syndrome.

9.  Entitlement to service connection for epistaxis, claimed as nose bleeds.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1957 to November 1960. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2007 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

In March 2009 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

The Veteran's case was previously before the Board in March 2010, on which occasion the Board remanded the claim to allow the Appeals Management Center (AMC) to further assist the Veteran with development of his claims.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition to the matters addressed below, the Veteran had also claimed entitlement to service connection for a right leg scar.  Entitlement to service connection for that condition was granted in a September 2011 rating decision.  This represents a full and final determination of that issue and is a complete grant of the benefit sought.  Therefore, that issue is no longer on appeal. 

The Board also notes that in a September 2011 rating decision the RO granted entitlement to a 30 percent rating for the Veteran's service-connected headaches, applicable for the entirety of the period on appeal.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim on this issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected headaches have been manifested by frequent attacks, but not such that these attacks are incapacitating or productive of severe economic inadaptability.  

2.  Throughout the appeal period, the Veteran's service-connected optic neuritis of the left eye has not been manifested by corrected vision of worse than 20/60 in the left eye or impairment to the Veteran's visual field or eye muscle functions. 

3.  The Veteran's service-connected facial scar has not been manifested by any characteristics of disfigurement under 38 C.F.R. § 4.118 and was not painful on examination or manifested by frequent loss of covering of the skin.  

4.  The Veteran does not have an acquired psychiatric disorder distinguishable from his service-connected posttraumatic stress disorder.

5.  The Veteran does not have a right leg disorder separate from his service-connected right leg scar.

6.  The Veteran's low back disorder has not been shown to be related to active service.  

7.  The Veteran's cervical spine disorder has not been shown to be related to active service.  

8.  The Veteran's restless leg syndrome has not been shown to be related to active service.  

9.  The Veteran's epistaxis has not been shown to be related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for the Veteran's service-connected headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, 4.27, Diagnostic Code 8100 (2011). 

2.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's service-connected optic neuritis of the left eye have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.27 (2011); 4.79, Diagnostic Code 6026 (2008).  


3.  The criteria for a compensable rating for the Veteran's service-connected facial scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14 (2011); 4.118, Diagnostic Code 7800 (2008). 

4.  The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  The criteria for entitlement to service connection for a right leg disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

6.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

7.  The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

8.  The criteria for entitlement to service connection for restless leg syndrome have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

9.  The criteria for entitlement to service connection for epistaxis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in January 2007 and August 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from these examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to increased initial ratings for several service-connected conditions and entitlement to service connection for several other conditions.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); see also Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

Once entitlement to service connection has been granted, a disability evaluation is determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In addition, the Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  
After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Moreover, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

The Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  However, in this case entitlement to a total disability rating based on individual unemployability was granted in a February 2011 rating decision, with an effective date of August 4, 2009.  Therefore, consideration of a TDIU is not warranted.  

Headaches

As noted, the Veteran has claimed entitlement to a rating in excess of 30 percent for his service-connected headaches.  The Veteran's headaches have been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, migraines are evaluated as follows: a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over the last several months; a 10 percent rating is assigned with characteristic prostrating attacks average one in 2 months over the last several months; and, a noncompensable rating is assigned with less frequent attacks.  

The Veteran first claimed entitlement to service connection for headaches in January 2007.  In a June 2007 rating decision the RO granted entitlement to service connection for that condition and assigned a 10 percent rating effective from January 8, 2007, the date on which the Veteran first filed his claim.  The Veteran submitted a Notice of Disagreement (NOD) in August 2007, asserting that a higher rating was warranted.  In January 2008 the RO issued a Statement of the Case (SOC), and in February 2008 the Veteran filed a Substantive Appeal (VA Form 9).  The Veteran's claim first came before the Board in March 2010, on which occasion it was remanded for further development.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).   Following that remand the RO/AMC issued a September 2011 rating decision wherein they granted entitlement to a 30 percent rating for the Veteran's service-connected headaches, applicable for the entirety of the period on appeal.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim on this issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, that issue is once again before the Board for final appellate review.  

Relevant evidence on this issue includes private treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran. 

The Veteran was first afforded a VA examination in support of his claim in June 2007.  During that examination the Veteran stated that he began having intermittent headaches after an in-service motor vehicle accident in 1959.  He stated that they generally occur from one to two times per week and last from two minutes to three hours.  He reported that he has severe headaches which require him to go into a dark room and rest.  He stated that these headaches are typically located in the left frontal and left retroorbital region and radiate to the occiput.  He described the headaches as sharp and steady and stated that he has associated photophobia.  He denied any associated nausea, vomiting, visual disturbances, phonophobia or aura.  The examiner noted that the Veteran was being treated with Lorcet and by placing a patch over his left eye when headaches are present.  He stated that the Veteran's daily activities are not affected and determined that the Veteran has flare-ups one to two times weekly lasting between two minutes to three hours.  

In his August 2007 Notice of Disagreement (NOD) the Veteran stated that his headaches occur at least once or twice a month and that when they occur he has a sharp pain over his left eye and must get to a dark room with absolute quiet.  

An August 2007 letter from the Veteran's private physician indicates that this physician treated the Veteran for a history of headaches, which occur at least two times a week, sometimes with dizziness.  

In his February 2008 Substantive Appeal (VA Form 9) the Veteran reported that his headaches happen every day.  Private treatment records from February 2009 indicate that the Veteran had reported experiencing headaches daily, lasting approximately one hour.  He stated that he sometimes has associated nausea.  VA treatment records from that time also indicate that the Veteran reported daily headaches last approximately an hour with pain in the vertex region that is associated with nausea, photophobia and phonophobia. 

In March 2009 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reported that his headaches feel like someone "hit [him] with an axe or a hatchet right over the left side of [his] head..."  He stated that they last between an hour and four hours and that he sometimes has associated vomiting and must either cover up his left eye or go into a dark room.  He reported that the headaches occur between one and three times per week and that they are getting worse in both frequency and intensity.  He stated that he has difficulty with interpersonal relationships because of his headaches.  He also reported that he was no longer working due to his mood.  

VA treatment records from July 2010 indicate that the Veteran reported that his headaches were not getting worse.  He described them as occurring intermittent daily, with a sharp pain at the top of his head.  He denied seeing any aura, but stated that when his headaches occur there is dizziness, nausea and photophobia.  

The Veteran was afforded an additional VA examination in support of his claim in August 2010.  During that examination the Veteran stated that he has headaches every day and that they usually last for approximately two hours.  He stated that the headaches are sharp, as if "somebody hit him with an axe on the top of this head..."  He reported associated photophobia and nausea, but denied having been diagnosed as having migraine or cluster headaches.  He stated that nervousness will bring on his headaches and that they are relieved by medication.  The examiner stated that there were no incapacitating episodes and that the Veteran has had a CT scan of the brain which was normal.  

After a thorough review of the entirety of the evidence of record, the Board finds that a disability rating in excess of 30 percent for the Veteran's service-connected headaches is not warranted for any time during the appeal period.  As noted above, the next higher rating of 50 percent under Diagnostic Code 8100 requires evidence of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  While the Veteran has stated that his headaches occur approximately every day there is no evidence that these attacks are completely prostrating, prolonged or productive of severe economic inadaptability.  In this regard, the August 2010 VA examiner stated that the episodes are not incapacitating.  

Accordingly, the Board finds that there is no basis upon which to grant a rating in excess of the 30 percent already in effect.  The Board has considered the applicability of alternative diagnostic codes, but has determined that there is no applicable diagnostic code under which the Veteran may be granted a rating in excess of 30 percent.  

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's headaches have required frequent hospitalization, or that manifestations of that disability has, at any point, exceeded those contemplated by the schedular criteria.  Therefore, assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, the lay and medical evidence is against an initial rating greater than 30 percent for headaches for any time during the appeal period.  To the extent that the Veteran argues entitlement to a higher rating, the Board places greater probative value on the clinical findings and opinions by VA examiners who have greater expertise and training than the Veteran in evaluating the headache disability in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Optic Neuritis

The Veteran has also claimed entitlement to an initial rating in excess of 10 percent for his service-connected optic neuritis of the left eye.  In that regard, Diagnostic Code 6026 for optic neuropathy directs that the underlying disease be rated and combined with the evaluation for impairment of visual acuity or field loss.  The Board notes that effective December 10, 2008, VA revised the schedular rating criteria for the evaluation of eye disorders.  See 73 Fed. Reg. 66,543-66,554 (Nov. 10, 2008) (codified at 38 C.F.R. § 4.79); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  However, these amended criteria govern cases only when the claim is filed on or after that date.  Id.  Here, because the Veteran filed his claim prior to December 10, 2008, the appeal will be considered under the prior criteria.  Id.  

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

In determining the applicable percentage evaluation when only one eye is service-connected it is VA practice to consider the visual acuity of the nonservice-connected eye as 20/40, subject to the provisions of 38 C.F.R. § 3.383(a) for blindness.  To do otherwise would violate 38 C.F.R. § 4.14, which provides that "the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation... [is] to be avoided."  

The next higher disability rating of 10 percent is warranted for: (1) 15/200 vision in one eye and 20/40 in the other eye; (2) 20/200 vision in one eye and 20/40 in the other eye; (3) 20/100 vision in one eye and 20/50 in the other eye; or (4) 20/70 vision in one eye and 20/50 vision in the other eye.  38 C.F.R. § 4.84, Diagnostic Codes 6077 and 6078.  Higher ratings require findings of poorer visual acuity, blindness or anatomical loss of one or both eyes.

The rating criteria in effect prior to December 10, 2008, stated that separate evaluations for loss of visual acuity and visual field defect were not permissible.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6080-6081 (2008) ("Note: Rate on loss of central visual acuity or impairment of field vision.  Do not combine with any other rating for visual impairment.")  

However, the Veteran's optic neuritis may be rated based on impairment of visual field in the alternative.  Diagnostic Code 6080 allows for ratings of in excess of 10 percent for: (1) homonymous hemianopsia impairment of field vision; (2) bilateral loss of the temporal half of the visual field; (3) bilateral loss of nasal half field of vision; (4) unilateral or bilateral concentric contraction of the visual field to 15 degrees or less; (5) bilateral concentric contraction of the visual field to 60 degrees or less.  38 C.F.R. § 4.84, Diagnostic Code 6080.  

The Veteran first claimed entitlement to service connection for optic neuritis in January 2007.  In a June 2007 rating decision the RO granted entitlement to service connection for that condition and assigned a 10 percent rating effective from January 8, 2007, the date on which the Veteran first filed his claim.  The Veteran submitted a Notice of Disagreement (NOD) in August 2007, asserting that a higher rating was warranted.  In January 2008 the RO issued a Statement of the Case (SOC), and in February 2008 the Veteran filed a Substantive Appeal (VA Form 9).  The Veteran's claim first came before the Board in March 2010, on which occasion it was remanded for further development.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the issue of entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected left eye optic neuritis is again before the Board.  

The relevant evidence of record on this issue includes private treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran.

In his January 2007 claim the Veteran stated that he has a refractive error making his left eye 20/100.  He stated that this is uncorrectable due to optic neuritis.

VA treatment records from January 2007 indicate treatment for the Veteran's eye disorder.  The Veteran was first afforded a VA examination in support of his claim in June 2007.  During that examination the Veteran reported that he was unable to see out of his left eye.  He reported that he injured his optic nerve in an automobile accident while in service and that his vision has been poor since that accident.  He also complained of eye pain that he associated with wind and described as a burning sensation.  He denied diplopia, peripheral visual field loss and concurrent care for any other eye disease.  Uncorrected visual acuity for the left eye was 20/200, with corrected visual acuity being 20/60.  An afferent pupil defect was noted in the left eye.  An early pterygium was present in the left eye.  The examiner stated that the Veteran's reduced vision in the left eye was secondary to past optic neuritis.  Concurrent VA treatment records show findings consistent with those demonstrated during the VA examination.    

In his August 2007 Notice of Disagreement (NOD) the Veteran stated that his left eye has decreased peripheral vision.  In his February 2008 Substantive Appeal (VA Form 9) the Veteran stated that his left eye continues to weep and form hard matter, making it difficult for him to open or use that eye.  In a March 2009 written statement the Veteran stated that during the past year he had to have his eyeglasses changed at least four times due to decreasing vision in his left eye.  

The Veteran also testified at a hearing before a Veterans Law Judge in March 2009.  During that hearing the Veteran reported that he has had to have his glasses changed approximately four times in the previous eight months due to his vision decreasing in his eye.  He also reported that his eye is light sensitive and that he sometimes experiences double vision and difficulty with peripheral vision.

Subsequent VA treatment records show continued treatment for optic neuritis and eye problems.  Records from September 2010 show uncorrected vision of 20/200 in the left eye, with corrected vision for that eye being 20/60 (20/40 for near vision).  The examiner observed a grade 2 positive afferent papillary defect in the left eye.  Finger counting fields in the left eye were restricted superiorly.  Extraocular motilities showed full range of motion in both eyes.  Intraocular pressure was 12mmHg in the right eye and 11mmHg in the left eye.  Slit lamp examination revealed clear lids and lashes, pingueculae on the nasal and temporal conjunctiva of both eyes.  The crystalline lens of both eyes had grade 2 nuclear sclerotic cataracts, as well as early interior cortical changes in both eyes.  Dilated fundus examination revealed a cup-to-disc ratio of 0.3 by 0.35 horizontal to vertical in the right eye, and 0.45 by 0.55 horizontal to vertical in the left eye with pallor.  There was a grade 1 epiretinal membrane in the macula of the right eye.  A trace epiretinal membrane was seen in the macula of the left eye.  The vascular and peripheral retina were normal bilaterally.  The examiner stated that the Veteran has reduced vision in his left eye secondary to past optic neuritis.  However, he stated that no optic neuritis was present during the examination and that the Veteran's functional vision in the left eye is stable and has been since 2007.  

After a thorough review of the entirety of the evidence of record, the Board finds that a disability rating in excess of 10 percent for the Veteran's service-connected left eye optic neuritis is not warranted for any time during the appeal period.   For visual acuity, the Veteran's evaluation must be based on right eye vision of 20/40 in accordance with 38 C.F.R. § 4.14.  Moreover, the medical evidence of record shows that the Veteran's corrected left eye vision has repeatedly been found to be 20/60.  

Similarly, there is no evidence that the Veteran's optic neuritis has been manifested by homonymous hemianopsia impairment of field vision, bilateral loss of the temporal half of the visual field, bilateral loss of nasal half field of vision, unilateral or bilateral concentric contraction of the visual field to 15 degrees or less, or bilateral concentric contraction of the visual field to 60 degrees or less.   

A disability rating in excess of 10 percent is, therefore, not appropriate under the rating schedule for either visual acuity or impairment of field vision.  Accordingly, the Board finds that there is no basis upon which to grant a rating in excess of the 10 percent already in effect.  The Board has considered the applicability of alternative diagnostic codes, but has determined that there is no applicable diagnostic code under which the Veteran may be granted a rating in excess of 10 percent.  In this regard, the Board notes that none of the other eye disorders demonstrated on examination have been related to service or to the Veteran's optic neuritis or other service-connected disability.

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's optic neuritis has required frequent hospitalization, or that manifestations of that disability has, at any point, exceeded those contemplated by the schedular criteria.  Therefore, assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, the lay and medical evidence is against an initial rating greater than 10 percent for left eye optic neuritis for any time during the appeal period.  To the extent that the Veteran argues entitlement to a higher rating, the Board places greater probative value on the clinical findings and opinions by VA examiners who have greater expertise and training than the Veteran in evaluating the extent of eye disability in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Facial Scar

The Veteran has also claimed entitlement to an initial compensable rating for his service-connected facial scar.  That rating was assigned under Diagnostic Code 7800, for scars of the head, face or neck.  

During the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008.  However, the Board notes that those amendments only apply to applications for benefits received on or after October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008), and the Veteran's claim for entitlement to service connection for a facial scar was both received and granted prior to that date.  Accordingly, the Board will only discuss the criteria in effect prior to October 23, 2008.  

Those rating criteria, 38 C.F.R. § 4.118, Diagnostic Code 7800, provide that disfigurement of the head, face, or neck is assigned a 10 percent evaluation if there is one characteristic of disfigurement.  A 30 percent evaluation is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  A 50 percent evaluation is authorized if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry or three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Under Diagnostic Code 7804, a 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under Diagnostic Code 7803, a 10 percent evaluation is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.

Notes following Diagnostic Codes 7803 and 7804 provide that a superficial scar is one not associated with underlying soft tissue damage.  

In addition, the rating criteria provide that other scars may be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Veteran first claimed entitlement to service connection for a facial scar in January 2007.  In a July 2007 rating decision the RO granted entitlement to service connection for that condition and assigned a noncompensable rating effective from January 8, 2007, the date that the Veteran first filed his claim.  The Veteran submitted a Notice of Disagreement (NOD) in August 2007.  The RO issued a Statement of the Case (SOC) in January 2008 and the Veteran filed a Substantive Appeal (VA Form 9) in February 2008.  The Veteran's claim first came before the Board in March 2010, on which occasion it was remanded for further development.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the issue of entitlement to a compensable initial rating for the Veteran's service-connected facial scar is once again before the Board.  

The relevant evidence of record includes VA examination reports, VA treatment records, private treatment records and both written and oral statements from the Veteran.

The Veteran was afforded a VA examination in July 2007 in support of his claim.  During that examination the Veteran reported that he had a facial scar which was due to his in-service motor vehicle accident.  A physical examination revealed a scar on the left side of the Veteran's face from the lateral edge of the eye down toward the chin.  The examiner noted that the maximum width of the scar was 0.3 centimeters and that the maximum length was 3 centimeters.  There was no tenderness on palpation, no adherence to underlying tissue, no limitation or loss of function, no underlying soft tissue damage, no skin ulceration or breakdown over the scar, no underlying tissue loss, no elevation of the scar, no depression of the scar, no disfigurement of the head, face or neck and no induration or inflexibility.  The examiner also noted that the scar was the same color as the rest of the Veteran's skin and that the texture of the scarred area was normal.  

In his August 2007 Notice of Disagreement (NOD) the Veteran stated that he disagreed with his noncompensable rating because little bumps or sores come out periodically in the area of his scar and that they bleed freely when he scratches them.  In his February 2008 Substantive Appeal (VA Form 9) the Veteran reported that his scar was longer than 5 inches and starts at the edge of the left corner of his eyebrow by the nose, over the top of his left eye and down to the corner of the left tip of his mouth.  In a March 2009 statement the Veteran reported that his motor vehicle accident caused a laceration on the left frontal orbital area going from his left eyebrow to the left corner of his mouth, and that there is still a scar there.  He reiterated his previous statements, asserting that the scar is 5 inches long on the left side of his face and that it develops open sores at times.  

There is no evidence of treatment for the Veteran's scar or for associated bumps or sores noted in the Veteran's Social Security Administration records or other private treatment records.  

During his March 2009 hearing before a Veterans Law Judge the Veteran reported that he gets small sores or pimples that fester in his scar.  He indicated that his scar starts slightly above his left eyebrow, curls around on the temple and runs down his cheek to the corner of his mouth.  He did not report any problems moving any of the muscles in his face because of the scar, but reported that he does have pain in that region which he described as a "headache of the face."  

The Veteran was afforded an additional VA examination in support of his claim in August 2010.  The examiner noted that the Veteran's facial scar is above the left orbit or above the left eyebrow and that the scar measures 1.5 centimeters long and 1 millimeter wide and it very difficult to see.  He noted that the scar actually looks like one of the skin wrinkles or creases and that he wasn't even sure if it was a scar or a skin wrinkle.  He stated that the scar was not deforming.  The Veteran did not complain of any pain from his facial scar.  He stated that he sometimes develops small pimples on the scar above his left orbit and that if he scratches those bumps or pimples then they bleed a little bit.  There was no evidence of bleeding or of any pimples or lesions.  There was no evidence of skin breakdown in the area of the scar and the skin integrity appeared maintained.  There was no tenderness on palpation.  The examiner stated that the scar was superficial, was not deep, and that there was no evidence of underlying tissue damage.  The examiner also stated that there was no limitation of motion or other limitation in function due to the scar, that there was no abnormality in texture or pigmentation, that there was no gross distortion or asymmetry and that there was no disfigurement.  

As noted above, the Veteran has been assigned a noncompensable rating for his service-connected facial scar.  After a careful review of the relevant evidence, the Board finds that the criteria for a compensable rating have not been met for any time during the period on appeal.  The evidence does not show that the Veteran's facial scar has been manifested by any of the characteristics of disfigurement under 38 C.F.R. § 4.118.  In this regard, there was no evidence that the scar is five or more inches in length, at least one-quarter wide at its widest part, elevated or depressed on palpation, adherent to underlying tissue, hypo- or hyper-pigmented,  or of abnormal texture in an area exceeding six square inches.  There is also no evidence of any underlying soft tissue loss or that the skin is indurated or inflexible in any way.  Moreover, repeated examination did not demonstrate visible or palpable tissue loss or gross distortion or asymmetry of one feature or paired sets of features.  

Similarly, there was no evidence that the scar was painful on examination, a finding required for a compensable rating under Diagnostic Code 7804, and no evidence that there was frequent loss of covering of the skin over the scar, a finding required for a compensable rating under Diagnostic Code 7803.  

The Board notes that in exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's disability has manifestations exceeding those contemplated by the schedular criteria.  Assignment of an extra-schedular evaluation in this case is thus not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In sum, the lay and medical evidence is against a compensable initial rating the Veteran's service-connected facial scar for any time during the appeal period.  To the extent that the Veteran argues entitlement to a higher rating, the Board places greater probative value on the clinical findings and opinions by VA examiners who have greater expertise and training than the Veteran in evaluating the extent of scar disability in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Service Connection Claims

Finally, the Board notes that the Veteran has also made several claims of entitlement to service connection for other disorders.  These disorders include an acquired psychiatric disorder, a right leg disorder, a low back disorder, a cervical spine disorder, restless leg syndrome and epistaxis, claimed as nose bleeds.  

As noted above, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); see also Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

The Veteran first claimed entitlement to service connection for the listed disorders in January 2007.  In June 2007 and July 2007 rating decisions the RO denied entitlement to service connection for those conditions.  The Veteran submitted a Notice of Disagreement (NOD) in August 2007.  The RO issued a Statement of the Case (SOC) in January 2008 and the Veteran filed a Substantive Appeal (VA Form 9) in February 2008.  These issues first came before the Board in March 2010, on which occasion they were remanded for further development.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the service connection claims enumerated above are once again before the Board.

 The relevant evidence of record includes service treatment records, private treatment records, Social Security Administration records, a VA examination report and both written and oral statements from the Veteran.  

The Veteran's service treatment records contain a radiographic imagery report from April 1957 showing no abnormality of the lumbar spine.  Records from September 1959 indicate that the Veteran reported recurrent nosebleed with a history of approximately two years.  No diagnosis was made at that time.  Records also clearly indicate that he was involved in a motor vehicle accident in December 1959 and sustained serious injuries.  The Veteran was evidently found unconscious and was treated for post-traumatic amnesia.  Records indicate that the Veteran had a seizure the following day and that there was edema and bruising along the left eyelids and lacerations at the left frontal orbital area and right leg.  There was a finding of neck stiffness, but radiographic imagery of the skull, cervical spine and chest was negative.  An EEG performed on December 8, 1959, revealed a slow dysrhythmia with some left anterior focal trends.  The impression was of a cerebral concussion with associated cerebral edema.  Records from October 1960 indicate that the Veteran complained of irritability and poor control of his actions, as well as mild memory loss.  A personality disorder was diagnosed as due to brain injury from the motor vehicle accident.  

In his separation examination from October 1960 the Veteran reported back trouble dating back to a motor vehicle accident in 1956 and stated that he had to wear a back brace for approximately six months.  In the physician summary portion of that examination report it was noted that the Veteran had problems with his right knee and other resulting problems related to the accident.  However, the examiner noted that there was no current limitation of motion of deformity associated with either the Veteran's back or left knee.  It was noted that the left knee was not incapacitating now, but had an "occasional trick."  

Post-service private treatment records from March 1996 indicate that the Veteran was being treated for low back pain.  At that time the Veteran reported that he was "in his usual state of health" until a motor vehicle accident in 1975.  He stated that he had a laminectomy at that time and that he was doing quite well until 1995, at which time he began noticing a gradual increase in his discomfort pertaining to his back and left leg, with a heaviness sensation in his left leg.  Additional surgeries for the Veteran's back pain are indicated in 1995 and 1996.  Additional private treatment records from July 1998 show that the Veteran reported that his problem with his back dates back to the 1975 accident.  

Private treatment records from July 1997 indicate that the Veteran was diagnosed with alcohol dependence and alcohol detox syndrome.  Depression was ruled out as a diagnosis.  Additional treatment records from July 1997 reference a diagnosis of an adjustment disorder with depression.  This diagnosis was also noted in records from August 1997, at which time the Veteran was also diagnosed with a panic disorder.  Subsequent private treatment records show continued treatment for variously diagnosed psychiatric disorders.  Records from April 1998 indicate that the Veteran's mood disorder was alcohol-induced.  

VA treatment records indicate that the Veteran began receiving treatment at the Bay Pines VA Health Care System in December 2006.  Records from that time show that the Veteran reported that he takes hydrocodone for his back pain.    Subsequent VA treatment records also show diagnoses of and treatment for back pain.  

In his January 2007 claim the Veteran reported several severe nosebleeds due to the 1959 motor vehicle accident and also stated that he had memory and other problems that were due to that accident.  

The Veteran was afforded a VA examination in connection with several of his claims in June 2007.  During that examination the Veteran reported that he has had low back pain since a motor vehicle accident in December 1959 with a total of five separate back surgeries, chronic neck pain since service and recurrent nose bleeds since service.  With regard to his nose bleeds the Veteran stated that he had cauterization twice and has had several nasal packings.  He stated that he does not know the cause of his nose bleeds.  He stated that he experiences spontaneous epistaxis approximately six times a year.  No epistaxis was noted on examination.  The Veteran also reported that he has been diagnosed with restless leg syndrome and that he was told he had a "tic."  The examiner noted that the Veteran's history is more consistent with monoclinic jerks of both legs as it typically occurs in the night and during the evening.  In addition, he stated that he believes he injured his right leg during the in-service motor vehicle accident.  He claimed that he was told he had a piece of bone missing, but denied any current problems related to a right leg condition.  

The examiner noted that the Veteran had apparently been involved in two separate motor vehicle accidents, the one in December 1959 while the Veteran was in service, and one prior to service, in February 1957.  The examiner stated that records indicated that the Veteran injured his back during the February 1957 accident and reaggravated that injury in April 1957, at which time the Veteran was diagnosed with a strain.   He diagnosed the Veteran with lumbar disc disease, cervical spine sprain, myoclonic jerks of both lower extremities/restless leg syndrome, epistaxis and a right leg condition.  In so finding the examiner noted that no medical records are available prior to December 2006.  He stated that the Veteran's lumbar disc disease, myoclonic jerks/restless leg syndrome and right leg condition are not related to events that occurred in service as there is no record of the Veteran having sustained those injuries in service.  He also stated that the Veteran's cervical spine strain is less likely than not related to events that occurred in military service as those records did not indicate chronicity.  Finally, he stated that he was unable to attribute the Veteran's epistaxis to events that occurred in service without speculating.  

The Veteran was also afforded a VA examination in support of his claim for an acquired psychiatric disorder in June 2007.  The examiner diagnosed the Veteran with alcohol dependence in full sustained remission.  He also diagnosed the Veteran with a mood disorder not otherwise specified and an anxiety disorder not otherwise specified.  The examiner stated that the Veteran's anxiety and depression were less likely than not caused by or a result of the motor vehicle accident the Veteran experienced in service.  He noted that the symptoms described by the Veteran seem to be directly related to his more than 50 years of alcohol dependence and that it was unclear on how the motor vehicle accident was affecting his symptoms.  

In his August 2007 Notice of Disagreement (NOD) the Veteran stated that his right leg was not examined by the June 2007 examiner, that his nose bleeds began in service and occur at least once or twice a month and that his memory problems are related to a seizure he experienced in service. 

Subsequent private treatment records indicate that the Veteran has complained of progressive memory difficulties, chronic back pain and restless leg syndrome.  An August 2007 letter from one of the Veteran's private physicians contains an opinion that the Veteran's in-service motor vehicle accident most likely "contributed to his current chronic problems."  Treatment records from December 2008 show continued treatment for back pain.  Mental health treatment records from February 2009 indicate that the Veteran reported worsening depression. 

VA treatment records from March 2008 state that the Veteran reported that he began feeling depressed in approximately 2002.  He was diagnosed with an anxiety disorder not otherwise specified and a cognitive disorder not otherwise specified.  Subsequent records also show treatment for those conditions, in addition to back pain, posttraumatic stress disorder and depression.  Treatment records from June 2009 and July 2009 indicate findings of PTSD-related symptomatology. 

In a March 2009 statement the Veteran reported that no VA examiner has ever looked at his right leg to observe his reported indentation there.  In addition, he stated that he never had any kind of mood disorder before his in-service motor vehicle accident and that he has been told that he has a mood disorder which was at least as likely as not caused by injuries sustained in the 1959 in-service motor vehicle accident.  Similarly, he reported that a private physician had told him that his back disorder was likely caused by the 1959 accident.  

The Veteran also testified at a hearing before a Veterans Law Judge in March 2009.  During that hearing the Veteran stated that he was no longer working and had to quit in 1995 mostly due to his mood disorder.  He also reported that he was unsure whether the injury to his right leg was a missing piece of bone, but that there was a definite indentation.  He stated that he sometimes limps on that side and experiences pain in his leg that runs down into his feet, but that he was not receiving any current treatment.  When asked about his back and neck disorders he stated that he believes he sustained both injuries during the in-service motor vehicle accident.  He stated that his back problems have persisted since that time.  With regard to his claimed restless leg syndrome the Veteran reported that his legs jerk and that he determined he has restless leg syndrome after checking on the computer.  He stated that he did not have a problem with his legs jerking during service and that he could not recall when that problem began, but that his doctors have told him that it was very possibly related to his in-service motor vehicle accident.  With regard to his nosebleeds the Veteran reported that they began happening sometime after his in-service motor vehicle accident and that they usually happen approximately twice a month.  Finally, the Veteran reported that he began receiving treatment for memory problems in service and that he was treated for a mood disorder between six and eight months after being released from service.  

In May 2010 the Veteran was afforded a VA examination for PTSD.  The examination report indicates diagnoses of PTSD, a depressive disorder not otherwise specified and a cognitive disorder not otherwise specified.  The examiner stated that the Veteran's chronic anxiety symptoms are due to his PTSD.  He also stated that the Veteran's depression symptoms are related to a depressive disorder and that his problems with cognition contribute to his mood symptoms and generalized anxiety.  

In July 2010 the Veteran was afforded a VA examination in support of his claim of entitlement to service connection for an acquired psychiatric disorder.  In his report the examiner noted that the Veteran's symptoms of depression were traced back by the patient to starting after he discontinued drinking 2002.  The examiner also noted that from interviewing the Veteran it appears that he drank excessively for a long period of time to self-medicate and manage his symptoms of anxiety and depression which arose after a reported sexual assault in service.  The examiner stated that there does not appear to be a separate diagnosis of a depressive mental disorder that is independent of the Veteran's diagnosed posttraumatic stress disorder.  In forming this opinion the examiner noted that the Veteran was unable to correlate any of his psychiatric problems with the documented motor vehicle accident that he was involved in because he reported having no recollection of the accident for several years.  He concluded by stating that the Veteran's reported symptoms of anxiety and depression are symptomatic of his diagnosed posttraumatic stress disorder, noting that they are not diagnosable as separate mental disorders.  Subsequent VA treatment records indicate treatment for posttraumatic stress disorder and alcohol dependence.  While symptoms of depression and anxiety were treated there is no indication of clear separate diagnoses for depression or anxiety disorders in those records.

In August 2010 the Veteran was afforded a VA examination in support of the remainder of his claims.  The examiner noted that the Veteran had a scar on his right leg on the distal and medial aspects above the right ankle and that there was no other specific leg condition indicated on examination.  

With regard to the Veteran's back problem, the examiner noted the Veteran's assertions that he had a chronic low back condition in service.  The examiner noted that there was no established diagnosis relating to the Veteran's cervical spine, but that the Veteran likely has a cervical spine strain based on available information.  He stated that there was no evidence of any chronic complaint or chronic condition of the cervical spine in service and that he could thus not relate any back or neck condition or any spinal condition to the Veteran's in-service motor vehicle accident or any other incident in service without resorting to speculation based on the currently available information.  

With regard to the Veteran's claim for restless leg syndrome the examiner noted that the Veteran does not present with a typical picture.  He noted the Veteran's report that his primary care provider had diagnosed this condition, but that there was no evidence of abnormal movements or tics and no active symptoms of restless leg syndrome on examination.  The examiner also noted that the condition was not noted in service and was not caused by a car accident.  He stated that there was no known etiology for restless leg syndrome and that the condition was thus not likely related to the Veteran's service based on available information and medical knowledge.  

With regard to the Veteran's nosebleeds or epistaxis, the examiner noted that there was no recurrent or chronicity noted after the Veteran's in-service motor vehicle accident.  He stated that the Veteran's epistaxis could not be related to service or to the in-service motor vehicle accident because epistaxis is secondary to an injury and does not usually recur unless there are other issues or problems.  He stated that there was no evidence of chronicity or recurrence in service and that epistaxis could not be related to service without resorting to speculation based on the currently available information and medical knowledge.  

Subsequent VA treatment records show continued treatment for posttraumatic stress disorder, as well as anxiety and depression symptoms.  

Most recently, the Veteran was afforded a VA examination in support of his claims in May 2011.  The examiner clearly stated his opinion that the Veteran's claim for nosebleeds/epistaxis are less likely than not caused by or related to the Veteran's military service.  The examiner also stated that the Veteran's restless leg syndrome, back disability and cervical spine disability were not caused by or related to the December 1959 motor vehicle accident or to any other incident of service.  In providing these opinions the examiner noted that there was no medical documentation indicating that the Veteran currently suffers from nosebleeds and no evidence within the service treatment records or CPRS of any chronicity of or excessive recurrence of nosebleeds while on active duty.  He did note that service treatment records from September 1959 and October 1959 noted recurring nosebleeds for two years, but that these only show that the Veteran was seen for nosebleeds on two occasions.  For the Veteran's restless leg syndrome the examiner noted that it was previously diagnosed when the Veteran first presented to the VA for care in 2006 and that there is no nexus or correlation with the development of that condition and the Veteran's motor vehicle accident.  He cited a National Institute of Health study, stating that "the main cause of restless leg syndrome (RLS) is a faulty use of iron or a lack of iron in the brain..."  He also noted that this study indicated that RLS could sometimes be the result of nerve damage in the legs or feet and sometimes in the arms or hands.  He noted that several conditions can cause this type of nerve damage, including diabetes, which the Veteran has been diagnosed with.  The examiner discussed the Veteran's discharge note from his December 1959 hospitalization, noting that there was no complaint or diagnosis of a low back disorder, cervical spine disorder, right leg disorder or nosebleeds as a result of or secondary to the motor vehicle accident.  He also cited the October 1960 separation examination, which noted only that the Veteran wore a back brace for six months prior to service and that there were no current limitations of motion or deformity.  He noted that the separation examination did not mention any complaints associated with the cervical spine, right leg or nosebleeds.  Moreover, he noted that radiographic imagery from June 2007 revealed that the Veteran's right tibia and fibula were normal.  He cited a note from September 1997, which indicated that the Veteran was in an automobile accident in the 1980s and that he was intoxicated at that time and had two seizures during the course of his recovery.  He also cited records from July 1998 wherein the Veteran stated that his back problems dated back to a motor vehicle accident in 1975.  

After a thorough and complete review of the entirety of the evidence of record the Board has determined that entitlement to service connection is not warranted for an acquired psychiatric disorder, a right leg disorder, a low back disorder, a cervical spine disorder, restless leg syndrome or epistaxis, claimed as nose bleeds.  

With regard to the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and a right leg disorder, the Board notes that the evidence does not indicate the Veteran actually has any such disorder.  First, the Board notes that the Veteran has already been granted entitlement to service connection for posttraumatic stress disorder, and that there is insufficient evidence indicating that the Veteran has an acquired psychiatric disorder distinct from his service-connected posttraumatic stress disorder.  In so finding, the Board places the greatest probative value on the July 2010 VA examinations report.  This report clearly discusses the relevant evidence and noted that the anxiety and depression demonstrated by the Veteran are manifestations of his service-connected posttraumatic stress disorder, and not separate disabilities.  In addition, the Board notes that the August 2010 VA examination report indicates that other than a scar on the distal and medial aspects of the Veteran's right leg there was no other specific leg condition indicated on examination.  Entitlement to service connection for the Veteran's right leg scar was granted in a September 2011 rating decision.   

With regard to the remainder of the Veteran's claims of entitlement to service connection, for the Veteran's low back disorder, cervical spine disorder, restless leg syndrome and epistaxis, the Board notes that the evidence does not document the presence of any such disorders for many years following the Veteran's discharge from service and does not otherwise indicate that those conditions are related to the Veteran's period of service.  

As discussed in greater detail above, the evidence of record includes service treatment records, private treatment records, VA treatment records, VA examination reports and both written and oral statements from the Veteran.  Service treatment records do not reference any findings related to restless leg syndrome or a cervical spine disorder.  Those records do show that the Veteran was treated for nosebleeds on two occasions in 1959 and that he reported a two years history of nosebleeds at that time.  In addition, treatment records indicate that the Veteran reported having a stiff neck after his December 1959 motor vehicle accident, but radiographic imagery of the skull and cervical spine were negative.  The Veteran's separation examination indicates that the Veteran was involved in a motor vehicle accident prior to service and had to wear a back brace, but that there was no evidence of current limitation of motion or deformity.  The next evidence of treatment for any of the listed conditions is in March 1996, at which time the Veteran reported a motor vehicle accident in 1975, which he cited as the cause of his low back problems.  

Subsequent records do not contain any nexus between the Veteran's claimed conditions and any aspect of service other than a nonspecific statement from one of the Veteran's private physicians stating that the Veteran's in-service motor vehicle accident most likely "contributed to his current chronic problems."  This is not a sufficient opinion and does not clearly reference any of the Veteran's claimed conditions.  

The Board does note that a veteran is competent to provide evidence about symptoms he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Board notes that the Veteran has stated that he has had low back pain since his in-service motor vehicle accident and has had chronic neck pain since his time in service.  Conversely, the Veteran has stated that he did not have a problem with his legs jerking in service and could not recall when that problem began.  For his nosebleeds, the Veteran reported that these began sometime after his in-service motor vehicle accident.  The Veteran's assertions in this regard are competent.  

Moreover, the Board finds that his assertions regarding his restless leg syndrome and his nosebleeds are also credible.  However, the Board does not find the Veteran's statements regarding his back and neck pain to be credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  As noted above, the Veteran's separation examination indicates normal findings with regard to the Veteran's back, the evidence of record also shows that the Veteran reported that his back pain did not begin until a post-service motor vehicle accident from 1975.  Finally, the Board notes that the Veteran's assertions that his symptoms began during service were only made in the context of a claim for monetary benefits.  For these reasons, the Board finds that those statements are not credible, and that the most probative evidence shows that the Veteran's back and neck symptomatology did not begin during service.   

Moreover, in spite of his credibility with regard to his statements on restless leg syndrome and epistaxis, the Court has determined that individuals without training are not competent to provide evidence as to complex medical questions.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence or etiology of a specific disorder.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that the Veteran's low back disorder, cervical spine disorder, restless leg syndrome and epistaxis are not related to service.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

Accordingly, the Board places the greatest probative weight on the VA examination reports, which contain clear opinions that the Veteran's claimed conditions are less likely than not related to events that occurred in service.  These reports address all of the evidence of record and go into specific detail regarding the Veteran's history and current symptomatology.  

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of each of his claimed disabilities and of a relationship between each such disability and an injury or event in service.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, right leg disorder, low back disorder, cervical spine disorder, restless leg syndrome and epistaxis.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable and the Veteran's claim must be denied.



























[Continued on Next Page]
ORDER

Entitlement to an initial rating in excess of 30 percent for the Veteran's service-connected headaches is denied.  

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected optic neuritis of the left eye is denied.

Entitlement to a compensable initial rating for the Veteran's service-connected facial scar is denied. 

Entitlement to service connection for an acquired psychiatric disorder is denied.  

Entitlement to service connection for a right leg disorder, claimed as missing bone, is denied.  

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for restless leg syndrome is denied.

Entitlement to service connection for epistaxis, claimed as nose bleeds, is denied.  


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


